Citation Nr: 1721871	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  08-38 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of inguinal herniorrhaphy and hydrocelectomy.

2.  Entitlement to a rating in excess of 10 percent for left hallux valgus.

(The appeals of entitlement to an earlier effective date prior to August 30, 2005, for the grant of service connection for Ménière's disease, entitlement to an earlier effective date prior to December 29, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD) with mood disorder, to include whether a February 2015 rating decision contained clear and unmistakable error (CUE), and entitlement to a total rating based on individual unemployability (TDIU) will be addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to February 1979 and from January 1992 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama. 

In October 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge Alibrando at a Board videoconference hearing as to claims of entitlement to an earlier effective date prior to August 30, 2005, for the grant of service connection for Ménière's disease, entitlement to an earlier effective date prior to December 29, 2005, for the grant of service connection for PTSD with mood disorder, to include whether a February 2015 rating decision contained CUE, and entitlement to TDIU.  Also, he and his wife testified before Veterans Law Judge Alibrando in October 2016 as well as the undersigned Veterans Law Judge Barnard in October 2013 at Board videoconference hearings as to issues of entitlement to a disability rating in excess of 30 percent for residuals of inguinal herniorrhaphy and hydrocelectomy and entitlement to a disability rating in excess of 10 percent for left hallux valgus.  Transcripts of those hearings have been associated with the claims file.  As will be discussed herein, the Veteran has withdrawn his residuals of inguinal herniorrhaphy and hydrocelectomy claim.  With regard to his testimony before Veterans Law Judge Alibrando and Veterans Law Judge Barnard as to his left hallux valgus claim, the law requires that the Veterans Law Judge who conducts a hearing on an issue on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  Additionally, when two hearings have been held by different Veterans Law Judges concerning the same issue, the law requires that the Board assign a third Veterans Law Judge because a proceeding before the Board may be assigned to either an individual Veterans Law Judge or to a panel of not less than three members of the Board.  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  Accordingly, the Veteran was provided the option to have an additional hearing for his left hallux valgus claim before a third Veterans Law Judge who would then be assigned to the panel to decide his appeal.  In a February 2017 correspondence, the Veteran waived his right to appear at an additional hearing.  Thus, the Board will adjudicate the earlier effective date and TDIU claims in a separate decision and herein will proceed with a panel decision with a third Veterans Law Judge who did not conduct a hearing.  
In April 2014 and February 2016, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  At the October 2016 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to a rating in excess of 30 percent for residuals of inguinal herniorrhaphy and hydrocelectomy.

2.  During the period under consideration, the Veteran has hallux valgus of the left lower extremity manifested by painful motion which is of severe impairment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 30 percent for residuals of inguinal herniorrhaphy and hydrocelectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a disability rating in excess of 10 percent for left hallux valgus have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher evaluation for residuals of inguinal herniorrhaphy and hydrocelectomy 

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the October 2016 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issue of entitlement to a rating in excess of 30 percent for residuals of inguinal herniorrhaphy and hydrocelectomy.  See the October 2016 Board hearing transcript, page 2.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Higher evaluation for left hallux valgus

The Veteran seeks entitlement to an increased disability rating for left hallux valgus.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed, and a decision rendered.

Stegall concerns

As alluded to above, in April 2014 and February 2016, the Board remanded this claim and ordered the AOJ to provide the Veteran with a VA examination for his left hallux valgus.  Pursuant to the Board's remand instructions, the Veteran was provided a VA examination in November 2014 for his left hallux valgus and a report of the examination was associated with the claims folder.  The Veteran's claim was readjudicated most recently via a June 2016 supplemental statement of the case (SSOC).  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act Of 2000

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In a letter dated October 2007, prior to the initial adjudication of the Veteran's claim, VA provided such required notice.  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating this claim.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

The Veteran was afforded VA examinations for his left hallux valgus in July 2006, November 2007, June 2009, May 2012, November 2012, and November 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's left hallux valgus under the appropriate diagnostic criteria.  The Board therefore concludes that these VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision.

Higher evaluation for left hallux valgus

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2016); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Veteran's left hallux valgus is rated 10 percent disabling under Diagnostic Code 5281 (hallux rigidus) which instructs to rate as severe hallux valgus under Diagnostic Code 5280.  Under Diagnostic Code 5280, a 10 percent rating is assigned for hallux valgus, unilateral if it has been operated on with resection of the metatarsal head, or is severe if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280. 

The Board also notes that during the pendency of the appeal, the Veteran has been assigned a temporary total rating due to convalescence from August 3, 2009 to November 30, 2009.

The Veteran was afforded a VA examination in July 2006.  He reported daily pain in his left foot that was relieved with massaging.  He also reported weakness, stiffness, and swelling as well as use of a cane which helped.  He did not use corrective shoes, inserts, or braces.  He was not able to run and could not walk or drive for long periods of time.  His posture and standing were normal but he needed assistance when squatting.  Upon examination, the VA examiner reported the Veteran's left foot had a valgus of 30 degrees and dorsiflexion of 5 degrees.  The left first toe could flex only 1 to 2 degrees and zero degrees with resistance.  The Veteran was able to move all of his toes on flexion and extension.  An X-ray report of the left foot revealed status post surgery on the left great toe to remove a bunion times 2, but the Veteran still had a bunion present on the left great toe.  The examiner noted the Veteran's arthrotomy with cheilectomy and debridement of the left great toe from September 2003.  

The Veteran was provided another VA examination in November 2007.  He continued to report significant pain with ambulation as well as stiffness, redness, heat, swelling, fatigability, weakness, lack of endurance, and dry skin.  He used rest, elevation, heat, medication, and massaging for treatment as well as a cane, corrective shoes, and a walker for assistance with ambulation.  The left hallux valgus had no effect on feeding, toileting, and grooming; moderate effect on traveling, bathing, and dressing; severe effect on chores, shopping, and driving; and prevented him from exercise, sports, and recreation.  Upon examination, the VA examiner reported pain on movement, swelling, tenderness, and weakness.  The examiner recorded 40 degrees lateral deviation of the first metatarsophalangeal joint with medial callous formation, mild edema, and dry flaking skin.  There was zero degrees of active dorsiflexion and plantar flexion of the first metatarsophalangeal and interphalangeal joints.  There was zero degrees passive dorsiflexion and 10 degrees metatarsophalangeal and 15 degrees interphalangeal joint.  There was no vascular or skin abnormality.  The examiner noted moderately severe malunion of the distal first metatarsal and proximal phalanx.  An X-ray report revealed no interval change including status post fundectomy change with osteotomy deformity and residual hallux valgus deformity.  The examiner diagnosed the Veteran with left hallux valgus and rigidus status post fundectomy, arthrotomy, cheilectomy, and debridement.     

The Veteran was afforded a VA examination in July 2009.  The Veteran reported that his left foot became more rigid.  He also reported an inability to walk and that his corrective shoes helped support and stabilize his gait.  The hallux valgus had no effect on feeding; moderate effect on traveling, bathing, toileting, and grooming; severe effect on chores, shopping, recreation, and driving; and prevented him from exercise and sports.  Upon examination, the VA examiner reported evidence of painful motion, tenderness, weakness, and abnormal weight bearing but no findings of swelling or instability.  There was pain on active and passive manipulation, particularly inversion and eversion as well as 10 degree angulation and moderate rigidity.  The examiner also noted plantar fissuring in the callouses and mild malunion/nonunion.  An X-ray report revealed an impression of a mild hallux valgus deformity of the left great toe, possibly repaired.  The examiner diagnosed the Veteran with left hallux valgus deformity status post surgical correction.  

The Veteran was provided another VA examination in May 2012.  The Veteran reported ongoing left foot pain and constant use of a cane.  Upon examination, the VA examiner reported mild or moderate hallux valgus symptoms but severe hallux rigidus.  The Veteran did not have malunion or nonunion of tarsal or metatarsal bone.  The examiner noted a first metatarsalphalangeal joint replacement in 2009 and there was negligible range of motion.  

The Veteran was afforded a VA examination in November 2012.  He reported constant left foot pain which caused difficulty with standing and walking.  The examiner noted mild or moderate hallux valgus and hallux rigidus symptoms.  During VA examination in November 2014, the Veteran again reported left foot pain and that he was unable to do activities such as exercising.  The examiner reported mild or moderate symptoms associated with hallux valgus as well as pain on movement.    

VA and private treatment records also document treatment for the Veteran's left hallux valgus.  In particular, a VA treatment record dated August 2015 notes the Veteran's report of foot pain.  The examining podiatrist noted an absent range of motion in the first metatarsophalangeal joint.  

The Veteran continued to document his foot pain during the October 2013 and October 2016 Board hearings.  Specifically, he as well as his wife, a nurse, testified as to the difficulty with ambulation and severe pain caused by the hallux valgus.     

After consideration of all of the evidence of record, the Board finds that a disability rating in excess of 10 percent under Diagnostic Code 5280 for the Veteran's left hallux valgus is not for application.  However, the Veteran's left hallux valgus is of such severity that the current 10 percent rating adequately compensates him.   Moreover, the Veteran has consistently complained of severe pain associated with his bunions, which is exacerbated by physical activity and results in a loss of function, all of which he is competent to report.  Andrea v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also acknowledges statements from the Veteran's wife, a nurse, who competently and credibly testified as to the Veteran's foot symptoms during the October 2013 and October 2016 Board hearings.  Further, the Board finds that the Veteran's hallux valgus symptoms are consistent during the period under consideration.  In light of the foregoing, the Board finds that the current assigned 10 percent disability rating adequately compensates the Veteran for his left hallux valgus.  In any event, the Veteran currently is assigned the maximum available rating under Diagnostic Code 5280, and as such an increased rating is not warranted under that Diagnostic Code.  Moreover, the Veteran indicated at the October 2016 Board hearing that he was not concerned with the current 10 percent rating but rather the extension of the temporary total rating from January 31, 2004 which as discussed above, the Board has referred to the AOJ for appropriate action.  See the October 2016 Board hearing transcript, page 16.  

No additional increased or alternative ratings under different Diagnostic Codes as to the foot are applicable to the Veteran's left hallux valgus.  There is no medical evidence of claw foot (pes cavus).  38 C.F.R. § 4.71a, Diagnostic Code 5278.  Also, while the November 2007 VA examiner noted moderately severe malunion of the first tarsal and midtarsal phalangeal joints, the July 2009 VA examiner noted only mild malunion which would not avail the Veteran of a higher rating.  Also, subsequent VA examinations do not document any malunion or nonunion of these joints.  Indeed, there are no other findings of malunion or nonunion such that a higher disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  Further, the application of Diagnostic Codes 5167 (loss of the use of the foot) and 5171 (amputation of the great toe) are not applicable, as there is no medical or lay evidence of the loss of the use of his left foot nor has there been amputation of his great toe or any other toes.  38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5170.  Indeed, the Veteran's hallux valgus has been referred to as mild or moderate in recent VA examinations dated November 2012 and November 2014 and he has maintained motion and performed activities, albeit on a limited basis, with use of his foot.

The Veteran is already assigned a separate 10 percent disability rating for bilateral pes planus under Diagnostic Code 5276.  Therefore, based on the fact that the Veteran is already assigned a compensable rating for that disability, an increased rating for the left hallux valgus is not warranted under this Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Finally, under Diagnostic Code 5284, a 20 percent rating is warranted for moderately severe residuals of a foot injury.  The words "marked," "severe," "moderate," and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board further notes that separate ratings for each foot are possible under Diagnostic Code 5284.

The Board concludes, however, that Diagnostic Code 5284 is not applicable here and that the Veteran's service-connected left hallus valgus is more appropriately rated under Diagnostic Code 5280.  A higher or separate rating under Diagnostic Code 5284 is not warranted as its clear intent is to encompass disabilities not contemplated by the other Diagnostic Codes pertaining to the foot, as evidenced by its title of "Foot injuries, other."  In this case, the Veteran is service-connected for left hallux valgus is fully contemplated by Diagnostic Code 5280.  Thus, as the Veteran's disability is fully contemplated under Diagnostic Code 5280, his current 10 percent rating under the provisions of Diagnostic Code 5280 is more appropriate than a rating under Diagnostic Code 5284.

In evaluating the Veteran's level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  During this period, the Veteran complained of pain, swelling and limitations on strenuous activity, including walking and running, which he is competent to report.  Jandreau, 492 F.3d 1372.  The medical evidence, to include the VA examination reports, has attributed these symptoms to the Veteran's hallux valgus.  Therefore, these factors, and their resulting functional limitation, are fully contemplated by the current 10 percent rating.  The Board finds the assigned rating encapsulates the Veteran's current symptoms.  38 C.F.R. §§ 4.40, 4.45, 4.59. 

Accordingly, for the reasons and bases discussed above, the Board finds that the Veteran is entitled to a 10 percent disability rating, and no higher, for his left hallux valgus.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2016); see also Fanning v. Brown, 4 Vet. App. 225 (1993).
The Board notes that VA examination reports document a postsurgical scar across the Veteran's left foot which is consistent with the Veteran's reported surgical history.  

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his increased rating claim in January 2007.  Therefore, the pre-October 2008 and post-August 2002 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent rating is warranted for a scar not of the head, face, or neck that is deep or causes limited motion and has an area or area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for a scar not of the head, face or neck, that is superficial and does not cause limited motion and has an area or areas of 144 square inches (929 sq. cm.) or greater.  Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent rating is warranted for a scar that is unstable and superficial.  Note (1) under Diagnostic Code 7803 indicates an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) under Diagnostic Code 7803 indicates a superficial scar as one not associated with underlying soft tissue damage.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for a scar that is superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7805 instructs rating scars on limitation of function of the affected part.

Crucially, the competent and probative evidence of record indicates that while the Veteran's scar has caused numbness, it is otherwise asymptomatic.  Specifically, the May 2012 VA examiner reported that the scar is well healed and nontender.  There are no medical findings contrary to the VA examiner with regard to the scar.  Also, the scar does not limit range of motion of the left ankle.  Accordingly, the Board finds that a separate rating is not warranted for the Veteran's scar.    
The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his service-connected left hallux valgus.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left hallux valgus is inadequate.  The criteria here amply account for the Veteran's complaints of symptoms associated with his hallux valgus which include pain as well as limited motion and activity.  These are the types of manifestations considered under Diagnostic Code 5280 for hallux valgus.    

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case, nor has the Veteran contended such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, there is no need for further discussion of extraschedular entitlement.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As discussed in a separate Board decision, the Veteran withdrew his claim of entitlement to TDIU.  


	(CONTINUED ON NEXT PAGE)





ORDER

The appeal concerning the issue of entitlement to a rating in excess of 30 percent for residuals of inguinal herniorrhaphy and hydrocelectomy is dismissed.

Entitlement to a rating in excess of 10 percent for left hallux valgus is denied.




______________________________         _________________________________
               K.J. ALIBRANDO		              L.M. BARNARD
Veterans Law Judge, Board of Veterans'              Veterans Law Judge, Board of 
                        Appeals		            Veterans' Appeals


   
_______________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


